        6:19-cv-00144-SPS Document 2 Filed in ED/OK on 05/07/19 Page 1 of 12



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF OKLAHOMA

(1)FORT GIBSON STATE BANK,                            §
                                                      §
           Plaintiff,                                 §
                                                      §
vs.                                                   §
                                                      §          Civil Action No. _____________
                                                                                   19-CV-144-SPS
(1)TRAVELERS CASUALTY AND                             §
SURETY COMPANY OF AMERICA, and                        §
(2)SUSAN CHAPMAN,                                     §
                                                      §
           Defendants.                                §


                                          NOTICE OF REMOVAL

           Travelers Casualty and Surety Company of America (“Travelers”) hereby removes this

lawsuit from the District Court of Muskogee County, Oklahoma, to the United States District

Court for the Eastern District of Oklahoma, and would respectfully show the Court as follows:

                                                      I.
                                                   PARTIES

           1.         In Plaintiff’s Petition, Plaintiff alleges that its principal place of business is in

Muskogee County, Oklahoma. Thus, for purposes of diversity jurisdiction, Plaintiff is a citizen

of the State of Oklahoma, and not the State of Connecticut.

           2.         Travelers is a Connecticut corporation and, as correctly alleged in the Petition, has

its principal place of business in Connecticut. Thus, for purposes of diversity jurisdiction,

Travelers is a citizen of the State of Connecticut, and not the State of Oklahoma.

           3.         Plaintiff’s Petition also named Susan Chapman as a Defendant in this case and the

Petition alleges that she is a citizen of the State of Oklahoma.




____________________________________________________________________________________
NOTICE OF REMOVAL                                                              PAGE 1
4839-6446-8373.2/F9359/348599/050719
        6:19-cv-00144-SPS Document 2 Filed in ED/OK on 05/07/19 Page 2 of 12



                                                 II.
                                       PROCEDURAL BACKGROUND

           4.         Plaintiff filed its lawsuit against Travelers and Chapman on April 15, 2019.

Plaintiff alleged breach-of-contract and bad-faith claims against Travelers. Plaintiff alleged

fraud and breach-of-fiduciary-duty claims against Chapman.

           5.         On April 18, 2019, Travelers was served for the first time with a summons and

Plaintiff’s Petition. A true and correct copy of Plaintiff’s Petition is included with Exhibit 1

hereto and incorporated herein by reference.

                                                  III.
                                           NATURE OF ACTION

           6.         Plaintiff filed this action against Travelers and Chapman in state court.

           7.         As to Travelers, Plaintiff alleged that Travelers wrongfully delayed payment of

Plaintiff’s claim under a Financial Institution Bond (the “Bond”) issued by Travelers to Plaintiff.

Plaintiff’s Petition asserts claims for breach of contract and bad faith against Travelers. Plaintiff

seeks actual and punitive damages and attorney’s fees.

           8.         Plaintiff alleged that Chapman breached her fiduciary duties owed to Plaintiff as

well as committed common-law fraud.

                                                  IV.
                                          BASIS FOR REMOVAL

           9.         Plaintiff’s state-court action is removable to this Court under 28 U.S.C. § 1441(a)

because this Court has original jurisdiction under (1) 28 U.S.C. § 1352 and (2) 28 U.S.C. § 1332.

A.         Removal Is Proper Under 28 U.S.C. § 1441(a) and 28 U.S.C. § 1352

           10.        Removal of this action is proper under 28 U.S.C. § 1441(a) and 28 U.S.C. § 1352,

because this action involves a bond required by a federal statute. Section 1352 provides that

federal courts shall have “original jurisdiction, concurrent with State Courts, of any action on a

____________________________________________________________________________________
NOTICE OF REMOVAL                                                              PAGE 2
4839-6446-8373.2/F9359/348599/050719
        6:19-cv-00144-SPS Document 2 Filed in ED/OK on 05/07/19 Page 3 of 12



bond executed under any law of the United States . . . .” This section was enacted “to give

federal courts jurisdiction of bond actions where, absent the necessary diversity and amount in

controversy, it otherwise did not exist.” Koppers Co. v. Cont’l Cas. Co., 337 F.2d 499, 506 (8th

Cir. 1964).

           11.        Here, the Bond was executed under a law of the United States—12 U.S.C. §

1828(e)—thereby conferring original jurisdiction of this matter on the Court. 12 U.S.C. §

1828(e) provides:

           The [FDIC] may require any insured depository institution to provide protection
           and indemnity against burglary, defalcation, and other similar insurable losses.
           Whenever any insured depository institution refuses to comply with any such
           requirement the [FDIC] may contract for such protection and indemnity and add
           the cost thereof to the assessment otherwise payable by such [insured depository
           institution].

12 U.S.C. § 1828(e).

           12.        The FDIC has exercised its power under 12 U.S.C. § 1828(e) to mandate that

insured banks obtain financial institution bonds, like the Bond at issue here. Indeed, the FDIC’s

Risk Management Manual evidences that the FDIC requires state banks, like Plaintiff, to acquire

financial institution bonds as a condition to obtaining FDIC insurance. FDIC Risk Management

Manual of Examination Policies §4.4-1, available at https://www.fdic.gov/regulations/safety/

manual/section4-4.pdf. Additionally, the FDIC’s Statement of Policy on Applications for

Depository Insurance, as reported in the Federal Register, evidences that the FDIC requires all

insured depository institutions to maintain sufficient fidelity bond coverage. Notices, FDIC,

Applications for Deposit Insurance, 63 Fed. Reg. 44752, 44759 (Aug. 20, 1998), available at

http://www.fdic.gov/regulations/laws/rules/5000-3000.html#fdic5000applicationsfd.




____________________________________________________________________________________
NOTICE OF REMOVAL                                                              PAGE 3
4839-6446-8373.2/F9359/348599/050719
        6:19-cv-00144-SPS Document 2 Filed in ED/OK on 05/07/19 Page 4 of 12



           13.        Plaintiff has been insured by the FDIC since May 21, 1973. See FDIC: Bank

Find, https://research.fdic.gov/bankfind/. Accordingly, it has been subject to 12 U.S.C. §

1828(e)’s requirement since May 21, 1973.

           14.        Plaintiff’s Petition alleges, on its face, that Travelers breached the terms of the

Bond it issued to Plaintiff. Because the Bond was issued under 12 U.S.C. § 1828(e), a law of the

United States, this Court has original jurisdiction of this matter pursuant to 28 U.S.C. § 1352.

Accordingly, this case is removed to this Court under 28 U.S.C. § 1441(a).

B.         Removal Is Also Proper Under 28 U.S.C. § 1441(a) and 28 U.S.C. § 1332(a)(1)

           15.        Removal is also proper pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. §

1332(a)(1). Under 28 U.S.C. § 1332(a)(1), this Court has original jurisdiction based upon

diversity of citizenship among the parties because there is complete diversity between Plaintiff

and Travelers. As to Chapman, because Plaintiff’s claims against Chapman and Travelers were

fraudulently misjoined, the citizenship of Chapman, the only nondiverse defendant, must be

ignored for purposes of determining diversity jurisdiction. Tapscott v. MS Dealer Service Corp.,

77 F.3d 1353, 1360 (11th Cir. 1996), abrogated in part on other grounds, Cohen v. Office Depot,

Inc., 204 F.3d 1069 (11th Cir. 2000); Bunnell v. Oklahoma MH Props., LP, Case No. CIV-12-

372-R, 2012 WL 12863916, at *1-2 (W.D. Okla. May 11, 2012).                     Finally, the amount in

controversy between the parties, exclusive of interest and costs, plainly exceeds $75,000.

C.         Complete Diversity Jurisdiction Exists

           16.        As noted above, this case is removable on the basis of diversity of citizenship.

There is complete diversity, as required by 28 U.S.C. § 1332, between Plaintiff and Travelers.

Plaintiff is a citizen of Oklahoma. Travelers, in turn, is a citizen of Connecticut. Thus, there is

complete diversity here.


____________________________________________________________________________________
NOTICE OF REMOVAL                                                              PAGE 4
4839-6446-8373.2/F9359/348599/050719
        6:19-cv-00144-SPS Document 2 Filed in ED/OK on 05/07/19 Page 5 of 12



           17.        Although Plaintiff asserted claims against Chapman, courts across the country,

including federal courts in Oklahoma and other courts within the Tenth Circuit, recognize that

the citizenship of a nondiverse defendant is irrelevant and ignored for purposes of determining a

federal court’s diversity jurisdiction when claims against diverse and nondiverse defendants have

been fraudulently misjoined.           See, e.g., Bunnell, 2012 WL 12863916, at *1-2 (applying

fraudulent misjoinder doctrine to deny motion to remand); Hernandez v. Chevron U.S.A., Inc.,

347 F. Supp. 3d 921, (D.N.M. 2018) (recognizing doctrine); Tapscott, 77 F.3d at 1360 (same); In

re Benjamin Moore & Co., 309 F.3d 296, 298 (5th Cir. 2002) (citing Tapscott, 77 F.3d at 1360)

(“misjoinder of plaintiffs should not be allowed to defeat diversity jurisdiction”).

           18.        As stated by the Tenth Circuit, fraudulent misjoinder “occurs when a plaintiff

sues a diverse defendant in state court and joins a non-diverse or in-state defendant even though

the plaintiff has no reasonable procedural basis to join such defendants in one action.” Lafalier

v. State Farm Fire & Cas. Co., 391 F. App’x 732, 739 (10th Cir. 2010). Parties may be joined as

defendants if the claims against them arise out of the same transaction or occurrence or share a

common question of law or fact. See Bunnell, 2012 WL 12863916, at *2; see also Cline v.

Blackmon Mooring of Oklahoma City, Inc., No. CIV–11–1136–HE, 2012 WL 255675, at *1-2

(W.D. Okla. Jan. 27, 2012) (stating grounds for when joinder is proper).

           19.        Plaintiff’s claims against Travelers do not arise out of the same transaction or

occurrence or share a common question with Plaintiff’s claims against Chapman, and are thus

misjoined. Starting with whether Plaintiff’s claims against Travelers and Chapman arise out of

the same transaction or occurrence, they plainly do not. Plaintiff’s claims against Chapman

(breach of fiduciary duty and fraud) are substantially different from the claims against Travelers

(breach of contract and bad faith), and the two events from which Plaintiff’s claims arise—the


____________________________________________________________________________________
NOTICE OF REMOVAL                                                              PAGE 5
4839-6446-8373.2/F9359/348599/050719
        6:19-cv-00144-SPS Document 2 Filed in ED/OK on 05/07/19 Page 6 of 12



alleged fraud and breach of fiduciary duty and the denial of benefits—occurred months part. In

fact, Chapman’s tortious conduct, as alleged in Plaintiff’s Petition, began as early as 2013, years

before Travelers issued the Bond. Exhibit 1, at 4, ¶ 11.e. Therefore, the claims alleged against

Chapman and those alleged against Travelers arise out of separate transactions and occurred at

very separate times, often many years apart. See Bunnell, 2012 WL 12863916, at *2; see also

Nsight Techs., LLC v. Fed. Ins. Co., No. 3:09-CV-6-WHB-LRA, 2009 U.S. Dist. LEXIS 38556,

at *12-13 (S.D. Miss. Apr. 23, 2009); Tri-Miss Servs. v. Fairley, No. 2:12-CV-152-KS-MTP,

2012 U.S. Dist. LEXIS 163298, at *9-10 (S.D. Miss. Nov. 15, 2012).

           20.        Turning to whether Plaintiff’s claims against Travelers and Chapman involve

common questions of fact or law, they do not. There is no question of law or fact common to

whether Chapman is liable to Plaintiff for her alleged breach of fiduciary duty and fraud and

whether the Bond Travelers issued provides coverage to Plaintiff for its alleged loss. In fact,

whether Chapman engaged in any wrongdoing, such as breach of fiduciary duty or fraud, which

resulted in Plaintiff’s alleged loss, has nothing to do with whether Plaintiff meets the

requirements for coverage under the Bond. Rather, Plaintiff’s claims against Chapman involve

only facts relating to her alleged breach of fiduciary duty and fraud. Conversely, the claims

against Travelers concern coverage and alleged bad faith.

           21.        Similarly, Plaintiff’s claims against Chapman are based upon the torts of breach

of fiduciary duty and fraud, while the claims against Travelers sound in contract and allege a

bad-faith withholding of insurance benefits. Whether the Bond provides coverage is a question of

contract interpretation that does not hinge at all on whether Chapman engaged in tortious

conduct. As such, the claims against Chapman and Travelers present different issues of fact and

law because the claims against Travelers are grounded in contract law, and the claims against


____________________________________________________________________________________
NOTICE OF REMOVAL                                                              PAGE 6
4839-6446-8373.2/F9359/348599/050719
        6:19-cv-00144-SPS Document 2 Filed in ED/OK on 05/07/19 Page 7 of 12



Chapman are based on tort theories. Therefore, the claims asserted against Chapman and the

claims asserted against Travelers do not share a common question of law or fact.

           22.        This conclusion is consistent with the many courts that have considered this issue.

Indeed, such courts have held that claims against insurance companies are misjoined to claims

against the underlying tortfeasor. See, e.g., Citizens State Bank v. Michael Scott Leslie, Montage

Mortg., LLC, Snowberry Settlements, LLC, Mortg. Capital Mgmt., LLC, Travelers Bond &

Specialty Ins., Travelers Cas. & Sur. Co. of Am., & The Travelers Indem. Co., Case No. 6:18-

CV-00237-ADA, at *14 (W.D. Tex. Jan. 11, 2019) (applying fraudulent misjoinder doctrine to

deny motion to remand); JYC Enter. Inc. v. Allied Prop. & Cas. Ins., 230 F. Supp. 3d 734 (S.D.

Tex. 2017) (holding that an insurance claim over business income losses resulting from a fire did

not involve the same questions of law or fact as a claim against a party whose negligence

allegedly caused the fire); HC4, Inc. Emp. Stock Ownership Plan v. HC4, Inc., No. CIV A. H-15-

0872, 2016 U.S. Dist. LEXIS 3361 (S.D. Tex. Jan. 11, 2016) (holding tort claims in the

underlying lawsuit were separate and distinct from the claims for insurance under the insurance

policy); Morris v. Cary’s Lake Homeowners Ass’n, No. 3:16-cv-00880-JMC, 2016 U.S. Dist.

LEXIS 81038, at *9-15 (D.S.C. June 22, 2016) (finding claims against entities that negligently

caused a flood fraudulently misjoined to claims of bad faith and breach of contract against an

insurance company for coverage of the property damage); Ortiz v. A.N.P., Inc., No. 10-cv-917,

2010 U.S. Dist. LEXIS 96495, at *15-16 (S.D. Tex. Sept. 14, 2010) (applying fraudulent

misjoinder where no questions of law were common to a negligence claim and a claim for

indemnification of the damages arising out of that negligence against an insurance company);

Nsight Techs., LLC, 2009 U.S. Dist. LEXIS 38556, at *5 (concluding a claim for conversion

against a wrongdoer and a claim for breach of contract against an insurer for coverage of the


____________________________________________________________________________________
NOTICE OF REMOVAL                                                              PAGE 7
4839-6446-8373.2/F9359/348599/050719
        6:19-cv-00144-SPS Document 2 Filed in ED/OK on 05/07/19 Page 8 of 12



conversion loss arose out of separate allegations of wrongdoing occurring at separate times and

were therefore misjoined); Deforneaux v. Metro Prop. & Cas. Ins. Co., No. 06-3809, 2006 U.S.

Dist. LEXIS 61550, at *4-5 (E.D. La. Aug. 30, 2006) (severing negligence claims for damage

caused by Hurricane Katrina from insurance claims because the latter were “grounded in contract

law,” whereas the latter were “based on negligence and tort theories”); Madison Materials Co. v.

St. Paul Fire & Marine Ins. Co., No. 3:04-CV-14 WS, 2004 U.S. Dist. LEXIS 31111, at *13

(S.D. Miss. Sept. 14, 2004) (finding claims unrelated because claims against the nondiverse

employee were based upon torts of embezzlement and conversion, while claims against the

fidelity bond insurer, the diverse defendant, sounded in breach of an insurance contract and a bad

faith withholding of insurance benefits); Smith v. Nationwide Mut. Ins. Co., 268 F. Supp. 2d 777,

781 (S.D. Miss. 2003) (holding the plaintiff has “combined unrelated lawsuits resulting in a

fraudulent misjoinder” by joining claims “based on negligence relating to the accident in

question” with claims against an insurer that sounded “in contract, [for] failure to pay benefit

claims”).

           23.        Because Plaintiff’s claims against Chapman and the claims against Travelers arise

out of different transactions and do not share a common question of law or fact, Plaintiff

improperly joined its claims against Travelers to the suit against Chapman. There is a misjoinder

of the parties and Chapman’s citizenship should be disregarded for purposes of this removal.

                                     V.
              THE AMOUNT-IN-CONTROVERSY REQUIREMENT IS SATISFIED

           24.        Here, it is apparent from Plaintiff’s Petition that the amount-in-controversy

requirement is satisfied. See Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1320 (11th Cir. 2001)

(noting that it may be “facially apparent” from state-court pleading that the amount-in-

controversy requirement is satisfied); Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th

____________________________________________________________________________________
NOTICE OF REMOVAL                                                              PAGE 8
4839-6446-8373.2/F9359/348599/050719
        6:19-cv-00144-SPS Document 2 Filed in ED/OK on 05/07/19 Page 9 of 12



Cir. 1995) (stating that “court can determine that removal was proper if it is facially apparent that

the claims are likely above $50,000”).

           25.        Plaintiff’s Petition expressly provides that Travelers’ breach of contract damaged

it “in an amount to be proven at trial, but in no event less than $75,000.” Exhibit 1, at 9, ¶ 40.

Similarly, in Paragraph 48 of the Petition, Plaintiff alleges that Travelers’ bad faith caused it

damages in an amount to be proven at trial, but in no event less than $75,000.” Id., at 10, ¶ 48.

           26.        Additionally, the Petition provides that Plaintiff submitted a Proof of Loss to

Travelers that “establishes a net Bank loss exceeding $2,800,000 . . . .” Id., at 5, ¶ 18. Plaintiff’s

Petition further provides that the Bond Travelers issued to Plaintiff potentially covers “up to

$2,500,000 in Bank losses.” Id., at 2, ¶ 8.

           27.        The Petition further seeks punitive damages and attorneys’ fees, which may be

considered for purposes of establishing the amount in controversy. See Woodmen of World Life

Ins. Society v. Manganaro, 342 F.3d 1213, 1217-18 (10th Cir. 2013) (recognizing that punitive

damages and attorneys’ fees may all be considered for purposes of determining the amount in

controversy for jurisdictional purposes); Exhibit 1, at 9, ¶ 40.

           28.        In light of these allegations in the Petition, Plaintiff plainly alleges damages well

in excess of $75,000, exclusive of interest and costs, satisfying the amount in controversy

element of diversity jurisdiction. 28 U.S.C. § 1332(a).

                                                      VI.
                                                    VENUE

           29.        Venue is proper in this judicial district under 28 U.S.C. § 1441(a), because this

district court embraces Muskogee County, Oklahoma, the place where the state-court action is

pending.



____________________________________________________________________________________
NOTICE OF REMOVAL                                                              PAGE 9
4839-6446-8373.2/F9359/348599/050719
       6:19-cv-00144-SPS Document 2 Filed in ED/OK on 05/07/19 Page 10 of 12



                                                VII.
                                       REMOVAL REQUIREMENTS

           30.        Removal is timely under 28 U.S.C. § 1446(b). This Notice of Removal is filed

within thirty days of Travelers’ first receipt of a copy of the pleading from which it could first be

ascertained that the case had become removable, namely, Plaintiff’s Petition. See Exhibit 1.

This Notice of Removal is also filed within one year of the filing of Plaintiff’s action against

Travelers on April 15, 2019.

           31.        Chapman’s consent to this removal is not required as she is not properly joined in

this action. See McCurtain County Production Corp. v. Cowett, 482 F. Supp. 809, 813 (E.D.

Okla. 1978) (“An improperly joined party is not required to join in the removal petition.”); White

v. Mylan, Inc., No. CIV–12–402–D, 2012 WL 6726593, at *4 (W.D. Okla. Dec. 27, 2012) (“The

consent of improperly joined or unserved defendants was not required.”).

           32.        Copies of all process, pleadings, and orders served upon Travelers in the

underlying state court action by Plaintiff are included with Exhibit 1.

           33.        The state court action is Case No. CJ-19-137, filed in the District Court of

Muskogee County, Oklahoma. A copy of this Notice of Removal will be promptly filed with the

clerk of the state court from which the action was removed and will also be served on Plaintiff by

serving its counsel of record.




____________________________________________________________________________________
NOTICE OF REMOVAL                                                             PAGE 10
4839-6446-8373.2/F9359/348599/050719
       6:19-cv-00144-SPS Document 2 Filed in ED/OK on 05/07/19 Page 11 of 12



                                             Respectfully submitted,


                                             s/ Gary C. Crapster
                                             Gary C. Crapster, OBA #22452
                                             STEIDLEY & NEAL, P.L.L.C.
                                             CityPlex Towers, 53rd Floor
                                             2448 East 81st Street
                                             Tulsa, OK 74137
                                             (918) 664-4612 telephone
                                             (918) 664-4133 facsimile
                                             gcc@steidley-neal.com

                                             -and-

                                             MICHAEL KEELEY
                                             State Bar No. 1157800
                                             michael.keeley@clarkhillstrasburger.com
                                             Motion for Admission Pro Hac Vice Pending
                                             J. WIL EIDSON
                                             State Bar No. 24059713
                                             will.eidson@clarkhillstrasburger.com
                                             Motion for Admission Pro Hac Vice Pending
                                             CLARKHILL STRASBURGER
                                             901 Main Street, Suite 6000
                                             Dallas, Texas 75202
                                             Telephone: (214) 651-4718
                                             Telecopier: (214) 659-4121


                                             ATTORNEYS FOR TRAVELERS
                                             CASUALTY AND SURETY COMPANY
                                             OF AMERICA




____________________________________________________________________________________
NOTICE OF REMOVAL                                                             PAGE 11
4839-6446-8373.2/F9359/348599/050719
       6:19-cv-00144-SPS Document 2 Filed in ED/OK on 05/07/19 Page 12 of 12



                                       CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing has been served to all

counsel listed below on this the 7th day of May 2019, via electronic email.

            Frederic Dorwart
            fdorwart@fdlaw.com
            Paul DeMuro
            pdemuro@fdlaw.com
            Jared M. Burden
            jburden@fdlaw.com
            FREDERIC DORWART LAWYERS PLLC
            Old City Hall
            124 East Fourth Street
            Tulsa, Oklahoma 74103

            Joel L. Wohlgemuth
            Norman Wohlgemuth Chandler & Jeter
            2900 Mid-Continent Tower
            401 South Boston Ave.
            Tulsa, OK 74103-4023

                                               s/ Gary C. Crapster
                                               Gary C. Crapster




____________________________________________________________________________________
NOTICE OF REMOVAL                                                             PAGE 12
4839-6446-8373.2/F9359/348599/050719
